EXHIBIT 10.3

 

FORM OF ADDITIONAL INVESTMENT RIGHT

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF WITHOUT EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (II) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT SUCH TRANSFER MAY
BE MADE WITHOUT REGISTRATION OR QUALIFICATION UNDER SAID ACT OR (III) SUCH
TRANSFER BEING MADE PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

EDIETS.COM, INC.

 

ADDITIONAL INVESTMENT RIGHT

 

Additional Investment Right No.:                     

Number of Shares:                     

Date of Issuance: April     , 2004 (“Issuance Date”)

 

eDiets.com, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, the receipt and sufficiency of which are hereby
acknowledged,                                      or its permitted assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company, at the Exercise Price (as defined below) then in effect, at any
time or times on or after the date hereof, but not after 11:59 p.m., New York
City time, on the Expiration Date (as defined below),                     
(                    )1 fully paid nonassessable shares of Common Stock (as
defined below) (the “Additional Investment Right Shares”). Except as otherwise
defined herein, capitalized terms in this Additional Investment Right shall have
the meanings set forth in Section 15. This Additional Investment Right
(including all Additional Investment Rights issued in exchange, transfer or
replacement hereof, the “Additional

--------------------------------------------------------------------------------

1 Insert number equal to 25% of the Common Shares purchased by the Holder on the
Closing Date.



--------------------------------------------------------------------------------

Investment Rights”) is one of the Additional Investment Rights (the “SPA
Additional Investment Rights”) issued pursuant to Section 1 of that certain
Securities Purchase Agreement, dated as of April 12, 2004 (the “Initial Issuance
Date”), among the Company and the purchasers (the “Purchasers”) referred to
therein (the “Securities Purchase Agreement”).

 

1. EXERCISE OF ADDITIONAL INVESTMENT RIGHT.

 

a. Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Additional
Investment Right may be exercised by the Holder on any day, in whole or in part,
by (i) delivery of a written notice, in the form attached hereto as Exhibit A
(the “Exercise Notice”), of the Holder’s election to exercise this Additional
Investment Right, and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Additional Investment
Right Shares as to which this Additional Investment Right is being exercised
(the “Aggregate Exercise Price”) in cash or wire transfer of immediately
available funds. The date the Exercise Notice and the Aggregate Exercise Price
are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall not be required to
deliver the original Additional Investment Right in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice with respect to less
than all of the Additional Investment Right Shares shall have the same effect as
cancellation of the original Additional Investment Right and issuance of a new
Additional Investment Right evidencing the right to purchase the remaining
number of Additional Investment Right Shares. On or before the first Business
Day following the Exercise Date, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice and the
Aggregate Exercise Price to the Holder and the Company’s transfer agent (the
“Transfer Agent”). On or before the third Business Day following the Exercise
Date, the Company shall (X) issue and deliver to the address as specified in the
Exercise Notice, a certificate, registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise, or (Y) provided that the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system. On the Exercise Date, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Additional Investment Right Shares with respect to which this Additional
Investment Right has been exercised, irrespective of the date of delivery of the
certificates evidencing such Additional Investment Right Shares. Upon surrender
of this Additional Investment Right to the Company following one or more partial
exercises, the Company shall as soon as practicable and in no event later than
three (3) Business Days after receipt of the Additional Investment Right and at
its own expense, issue a new Additional Investment Right (in accordance with
Section 7(d)) representing the right to purchase the number of Additional
Investment Right Shares purchasable immediately prior to such exercise under
this Additional Investment Right, less the number of Additional Investment Right
Shares with respect to which this Additional Investment Right is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Additional Investment Right, but rather the number of shares of Common Stock to
be issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Additional Investment Right Shares upon exercise of this Additional
Investment Right.

 

- 2 -



--------------------------------------------------------------------------------

b. Exercise Price. For purposes of this Additional Investment Right, “Exercise
Price” means $4.40, subject to adjustment as provided herein.

 

c. Company’s Failure to Timely Deliver Shares Subject to Section 1(f), if the
Company shall fail for any reason or for no reason to issue to the Holder within
three (3) Business Days of the Exercise Date, a certificate for the number of
shares of Common Stock to which the Holder is entitled or to credit the Holder’s
balance account with DTC for such number of shares of Common Stock to which the
Holder is entitled upon the Holder’s exercise of this Additional Investment
Right, the Company shall pay as additional damages in cash to the Holder on each
day after such third Business Day that the issuance of such Common Stock is not
timely effected an amount equal to 1.5% of the product of (A) the sum of the
number of shares of Common Stock not issued to the Holder on a timely basis and
to which the Holder is entitled and (B) the Closing Sale Price of the Common
Stock on the Trading Day (as defined in the Securities Purchase Agreement)
immediately preceding the last possible date which the Company could have issued
such Common Stock to the Holder without violating Section 1(a).

 

d. Absolute and Unconditional Obligation. The Company’s obligations to issue and
deliver Additional Investment Right Shares in accordance with the terms hereof
are absolute and unconditional, irrespective of any action or inaction by the
holder to enforce the same, the recovery of any judgment against any Person or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the holder or any other Person. Nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing Additional Investment Right Shares upon
exercise of the Additional Investment Right as required pursuant to the terms
hereof.

 

e. Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Additional Investment Right Shares,
the Company shall promptly issue to the Holder the number of Additional
Investment Right Shares that are not disputed and resolve such dispute in
accordance with Section 12.

 

f. Limitations on Exercises. The Company shall not effect the exercise of this
Additional Investment Right, and no Person (as defined below) who is the Holder
shall have the right to exercise this Additional Investment Right, to the extent
that after giving effect to such exercise, such Person (together with such
Person’s affiliates) would beneficially own in excess of 4.99% of the shares of
the Common Stock outstanding immediately after giving effect to such exercise.
For purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Person and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Additional
Investment Right with respect to which the determination of such sentence is
being made, but shall exclude shares of Common Stock which would be issuable
upon (i) exercise of the remaining, unexercised portion of this Additional
Investment Right beneficially owned by such Person and its affiliates and (ii)
exercise

 

- 3 -



--------------------------------------------------------------------------------

or conversion of the unexercised or unconverted portion of any other securities
of the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this Additional Investment Right, in determining the
number of outstanding shares of Common Stock a holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-Q, Form 10-K or other public filing with the Securities and Exchange
Commission, as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company or its Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including the SPA Additional
Investment Rights, by the Holder and its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.

 

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES. The Exercise Price and the number of Additional Investment Right Shares
shall be adjusted from time to time as follows:

 

a. Adjustment upon Subdivision or Combination of Common Stock. If the Company at
any time after the date of issuance of this Additional Investment Right
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Additional
Investment Right Shares will be proportionately increased. If the Company at any
time after the date of issuance of this Additional Investment Right combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Additional Investment Right Shares will be
proportionately decreased. Any adjustment under this Section 2(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 

b. Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Additional Investment Right Shares so as to protect the rights of the
Holder; provided that no such adjustment pursuant to this Section 2(b) will
increase the Exercise Price or decrease the number of Additional Investment
Right Shares as otherwise determined pursuant to this Section 2.

 

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to

 

- 4 -



--------------------------------------------------------------------------------

holders of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Additional Investment Right, then, in each such case:

 

a. any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of Common Stock entitled
to receive the Distribution shall be reduced, effective as of the close of
business on such record date, to a price determined by multiplying such Exercise
Price by a fraction of which (i) the numerator shall be the Closing Bid Price of
the Common Stock on the Trading Day immediately preceding such record date minus
the value of the Distribution (as determined in good faith by the Company’s
Board of Directors) applicable to one share of Common Stock, and (ii) the
denominator shall be the Closing Bid Price of the Common Stock on the Trading
Day immediately preceding such record date; and

 

b. the number of Additional Investment Right Shares shall be increased to a
number of shares equal to the number of shares of Common Stock obtainable
immediately prior to the close of business on the record date fixed for the
determination of holders of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (a); provided that in the event that the Distribution is of
common stock (“Other Common Stock”) of a company whose common stock is traded on
a national securities exchange or a national automated quotation system, then
the Holder may elect to receive a warrant to purchase Other Common Stock in lieu
of an increase in the number of Additional Investment Right Shares, the terms of
which shall be identical to those of this Additional Investment Right, except
that such warrant shall be exercisable into the number of shares of Other Common
Stock that would have been payable to the Holder pursuant to the Distribution
had the holder exercised this Additional Investment Right immediately prior to
such record date and with an aggregate exercise price equal to the product of
the amount by which the exercise price of this Additional Investment Right was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding paragraph (a) and the number of Additional Investment
Right Shares calculated in accordance with the first part of this paragraph (b).

 

4. PURCHASE RIGHTS; ORGANIC CHANGE.

 

a. Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of Common Stock (the “Purchase
Rights”), then the Holder will be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Holder could
have acquired if the Holder had held the number of shares of Common Stock
acquirable upon complete exercise of this Additional Investment Right (without
regard to any limitations on the exercise of this Additional Investment Right)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

- 5 -



--------------------------------------------------------------------------------

b. Organic Change. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction, in each case which is effected in such a
way that holders of Common Stock are entitled to receive securities or assets
with respect to or in exchange for Common Stock is referred to herein as an
“Organic Change.” Prior to the consummation of any (i) sale of all or
substantially all of the Company’s assets to an acquiring Person or (ii) other
Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the Person issuing
the securities or providing the assets in such Organic Change (in each case, the
“Acquiring Entity”) a written agreement (in form and substance reasonably
satisfactory to the holders of SPA Additional Investment Rights representing at
least a majority of the shares of Common Stock obtainable upon exercise of the
SPA Additional Investment Rights then outstanding) to deliver to the Holder in
exchange for this Additional Investment Right, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Additional Investment Right and reasonably satisfactory to the
Holder (including, an adjusted exercise price equal to the value for the Common
Stock reflected by the terms of such consolidation, merger or sale, and
exercisable for a corresponding number of shares of Common Stock acquirable and
receivable upon exercise of this Additional Investment Right (without regard to
any limitations on the exercise of this Additional Investment Right), if the
value so reflected is less than the Exercise Price in effect immediately prior
to such consolidation, merger or sale). In the event that an Acquiring Entity is
directly or indirectly controlled by a company or entity whose common stock or
similar equity interest is listed, designated or quoted on a securities exchange
or trading market, the Holder may elect to treat such Person as the Acquiring
Entity for purposes of this Section 4(b). Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the holders of SPA Additional Investment
Rights representing at least a majority of the shares of Common Stock obtainable
upon exercise of the SPA Additional Investment Rights then outstanding) to
insure that the Holder thereafter will have the right to acquire and receive in
lieu of or in addition to (as the case may be) the shares of Common Stock
immediately theretofore acquirable and receivable upon the exercise of this
Additional Investment Right (without regard to any limitations on the exercise
of this Additional Investment Right), such shares of stock, securities or assets
that would have been issued or payable in such Organic Change with respect to or
in exchange for the number of shares of Common Stock which would have been
acquirable and receivable upon the exercise of this Additional Investment Right
as of the date of such Organic Change (without regard to any limitations on the
exercise of this Additional Investment Right).

 

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of the Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Additional Investment
Right, and will at all times in good faith carry out all the provisions of this
Additional Investment Right and take all action as may be required to protect
the rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) will not increase the par value of any shares of Common Stock
receivable upon the exercise of this Additional Investment Right above the
Exercise Price then in effect, (ii) will take all such actions as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of Common Stock upon the exercise of this
Additional

 

- 6 -



--------------------------------------------------------------------------------

Investment Right, and (iii) will, so long as any of the SPA Additional
Investment Rights are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the exercise of the SPA Additional Investment Rights, 100%
of the number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of the SPA Additional Investment Rights then outstanding
(without regard to any limitations on exercise).

 

6. HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically provided
herein, the Holder, solely in such Person’s capacity as the Holder, shall not be
entitled to vote or receive dividends or be deemed the holder of shares of
Common Stock for any purpose, nor shall anything contained in this Additional
Investment Right be construed to confer upon the Holder, solely in such Person’s
capacity as a Holder, any of the rights of a shareholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Additional Investment Right Shares which such Person is then entitled to receive
upon the due exercise of this Additional Investment Right. In addition, nothing
contained in this Additional Investment Right shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Additional Investment Right or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 6, the Company will provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7. REISSUANCE OF ADDITIONAL INVESTMENT RIGHTS.

 

a. Transfer of Additional Investment Right. If this Additional Investment Right
is to be transferred, the holder shall surrender this Additional Investment
Right to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Additional Investment Right (in accordance
with Section 7(d)), registered as the Holder may request, representing the right
to purchase the number of Additional Investment Right Shares being transferred
by the Holder and, if less then the total number of Additional Investment Right
Shares then underlying this Additional Investment Right is being transferred, a
new Additional Investment Right (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Additional Investment Right
Shares not being transferred.

 

b. Lost, Stolen or Mutilated Additional Investment Right. Upon receipt by the
Company of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Additional Investment Right, and, in the case
of loss, theft or destruction, of any indemnification undertaking by the Holder
to the Company in customary form and, in the case of mutilation, upon surrender
and cancellation of this Additional Investment Right, the Company shall execute
and deliver to the Holder a new Additional Investment Right (in accordance with
Section 7(d)) representing the right to purchase the Additional Investment Right
Shares then underlying this Additional Investment Right.

 

- 7 -



--------------------------------------------------------------------------------

c. Additional Investment Right Exchangeable for Multiple Additional Investment
Rights. This Additional Investment Right is exchangeable, upon the surrender
hereof by the Holder at the principal office of the Company, for a new
Additional Investment Right or Additional Investment Rights (in accordance with
Section 7(d)) representing in the aggregate the right to purchase the number of
Additional Investment Right Shares then underlying this Additional Investment
Right, and each such new Additional Investment Right will represent the right to
purchase such portion of such Additional Investment Right Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Additional Investment Rights for fractional shares of Common Stock shall be
given.

 

d. Issuance of New Additional Investment Rights. Whenever the Company is
required to issue a new Additional Investment Right pursuant to the terms of
this Additional Investment Right, such new Additional Investment Right (i) shall
be of like tenor with this Additional Investment Right, (ii) shall represent, as
indicated on the face of such new Additional Investment Right, the right to
purchase the Additional Investment Right Shares then underlying this Additional
Investment Right (or in the case of a new Additional Investment Right being
issued pursuant to Section 7(a) or Section 7(c), the Additional Investment Right
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Additional Investment Rights issued in
connection with such issuance, does not exceed the number of Additional
Investment Right Shares then underlying this Additional Investment Right), (iii)
shall have an issuance date, as indicated on the face of such new Additional
Investment Right which is the same as the Issuance Date, and (iv) shall have the
same rights and conditions as this Additional Investment Right.

 

8. NOTICES. Whenever notice is required to be given under this Additional
Investment Right, unless otherwise provided herein, such notice shall be given
in accordance with Section 9(f) of the Securities Purchase Agreement. The
Company shall provide the Holder with prompt written notice of all actions taken
pursuant to this Additional Investment Right, including in reasonable detail a
description of such action and the reason therefore. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and (ii)
at least fifteen days prior to the date on which the Company closes its books or
takes a record (A) with respect to any dividend or distribution upon the Common
Stock, (B) with respect to any grants, issues or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to holders of Common Stock or (C) for determining rights
to vote with respect to any Organic Change, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.

 

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Additional Investment Right may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
holders of SPA Additional Investment Rights representing at least a majority of
the shares of Common Stock obtainable upon exercise of the SPA Additional
Investment Rights then outstanding; provided that no such action may increase
the exercise price of any SPA Additional Investment Right or

 

- 8 -



--------------------------------------------------------------------------------

decrease the number of shares or class of stock obtainable upon exercise of any
SPA Additional Investment Right without the written consent of the holder of
this Additional Investment Right. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the SPA Additional
Investment Rights then outstanding.

 

10. GOVERNING LAW. This Additional Investment Right shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Additional Investment Right
shall be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.

 

11. CONSTRUCTION; HEADINGS. This Additional Investment Right shall be deemed to
be jointly drafted by the Company and all the Purchasers and shall not be
construed against any person as the drafter hereof. The headings of this
Additional Investment Right are for convenience of reference and shall not form
part of, or affect the interpretation of, this Additional Investment Right.

 

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Additional Investment Right
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two Business Days of receipt of the Exercise
Notice giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Additional Investment Right Shares
within three Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
Business Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Additional Investment Right Shares to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than ten Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Additional Investment Right shall be cumulative and in addition
to all other remedies available under this Additional Investment Right, the
Securities Purchase Agreement and the Registration Rights Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the right of the Holder to pursue actual
damages for any failure by the Company to comply with the terms of this
Additional Investment Right. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

- 9 -



--------------------------------------------------------------------------------

14. TRANSFER. This Additional Investment Right may not be offered for sale,
sold, transferred or assigned unless (i) the Holder obtains the consent of the
Company (not to be unreasonably withheld or delayed) or (ii) the transferee is
an affiliate (within the meaning of Rule 405 promulgated under the Securities
Act of 1933, as amended) of the Holder, provided that in each case the
transferee is, and upon exercise of this Additional Investment Right will be, an
“accredited investor” within the meaning of Rule 501(a) promulgated under such
Act.

 

15. CERTAIN DEFINITIONS. For purposes of this Additional Investment Right, the
following terms shall have the following meanings:

 

a. “Bloomberg” means Bloomberg Financial Markets.

 

b. “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York or the city of Deerfield Beach,
Florida are authorized or required by law to remain closed.

 

c. “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

d. “Common Stock” means (i) the Company’s common stock, par value $.001 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

 

- 10 -



--------------------------------------------------------------------------------

e. “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

f. “Effective Date” means the date on which the Registration Statement (as
defined in the Registration Rights Agreement) is first declared effective by the
SEC.

 

g. “Expiration Date” means the date that is 90 calendar days following, but not
including, the Effective Date (or, if the 90th calendar day is not a Trading
Day, the next succeeding Trading Day); provided, however, if, at any time after
the Effective Date and prior to the original Expiration Date the Registration
Statement is not effective and available for the resale of all of the
Registrable Securities (as defined in the Registration Rights Agreement)
(including during an Allowable Grace Period (as defined in the Registration
Rights Agreement)), such original Expiration Date shall automatically be
extended by such number of days after the Effective Date and prior to the
original Expiration Date that the Registration Statement was not effective and
available for the resale of all of the Registrable Securities.

 

h. “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

i. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

j. “Principal Market” means the Nasdaq SmallCap Market.

 

k. “Registration Rights Agreement” means that certain registration rights
agreement dated the Initial Issuance Date by and among the Company and the
Purchasers.

 

l. “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York City Time).

 

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Additional Investment Right to
be duly executed as of the Issuance Date set out above.

 

EDIETS.COM, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

   

 



--------------------------------------------------------------------------------

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

ADDITIONAL INVESTMENT RIGHT

 

EDIETS.COM, INC.

 

To: eDiets.com, Inc.

 

The undersigned is the holder of Additional Investment Right No.             
(the “Additional Investment Right”) issued by eDiets.com, Inc., a Delaware
corporation (the “Company”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Additional
Investment Right.

 

1. The Additional Investment Right is currently exercisable to purchase a total
of              Additional Investment Right Shares.

 

2. The undersigned holder hereby exercises its right to purchase
                 Additional Investment Right Shares pursuant to the Additional
Investment Right.

 

3. The holder shall pay the sum of $                 to the Company in
accordance with the terms of the Additional Investment Right.

 

4. Pursuant to this exercise, the Company shall deliver to the holder
                 Additional Investment Right Shares in accordance with the terms
of the Additional Investment Right.

 

5. Following this exercise, the Additional Investment Right shall be exercisable
to purchase a total of                      Additional Investment Right Shares.

 

6. The undersigned hereby confirms to the Company that it is an “accredited
investor” within the meaning of Rule 501(a) promulgated under the Securities Act
of 1933, as amended.

 

Please issue the Additional Investment Right Shares in the following name and to
the following address:

 

Issue to:                                       
                                        
                                        
                                                                          

                                                                               
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        

 

Account Number:                                       
                                        
                                        
                                                       

(if electronic book entry transfer)

 

DTC Participant Number:                                       
                                        
                                                                                

(if electronic book entry transfer)



--------------------------------------------------------------------------------

Date:                            ,             

 

--------------------------------------------------------------------------------

Name of Registered Holder By:  

 

--------------------------------------------------------------------------------

Name:

Title:

   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated April         , 2004
from the Company and acknowledged and agreed to by [Transfer Agent].

 

EDIETS.COM, INC. By:  

 

--------------------------------------------------------------------------------

Name:

Title:

   



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Additional Investment Right]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                         the right represented by the within Additional
Investment Right to purchase              shares of Common Stock of eDiets.com,
Inc. to which the within Additional Investment Right relates and appoints
                     attorney to transfer said right on the books of eDiets.com,
Inc. with full power of substitution in the premises.

 

Dated:                     ,         

 

 

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on the
face of the Additional Investment Right)

 

--------------------------------------------------------------------------------

Address of Transferee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

In the presence of:

 

                                                                      